 



Exhibit 10.3
CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT
This Confidentiality, Non-Competition and Non-Solicitation Agreement (this
“Agreement”) is made by and between Zimmer S.r.l. (“Company”) and Bruno A. Melzi
(“Employee”).
Recitals
     A. For purposes of this Agreement, “Parent” means an entity which is a
holding company of or holds a controlling interest in Company; “Affiliates”
means a subsidiary of Company or the Parent of Company or a company over which
Company or any holding company of Company has control; and the definition of
each of Company, Parent and Affiliates, includes any of their
successors-in-interest, including, but not limited to, Zimmer, Inc. (“ZINC”).
     B. Company, Parent and the Affiliates are part of the global holdings of
Zimmer Holdings, Inc., a publicly traded corporation incorporated under the laws
of the state of Delaware, U.S.A., the primary purpose of which is to serve as
the umbrella entity for ZINC. Company, Parent and the rest of the Affiliates
located throughout the world are engaged in the development, manufacture,
distribution, and sale of orthopedic medical and/or oral rehabilitation devices,
products, and services.
Agreement
NOW, THEREFORE, in consideration of the foregoing recitals, Company and Employee
agree as follows:
     1. Acknowledgements. Employee acknowledges that Company is engaged in the
highly competitive business of the development, manufacture, distribution, and
sale of orthopedic medical, oral rehabilitation and/or spine or trauma devices,
products, and services, and that Employee serves in an executive, managerial
capacity, and/or other designated position for Company. Further, Employee
acknowledges that in the course of Employee’s employment with Company, Employee
i) has been given and will continue to be given access to Confidential
Information (as hereinafter defined); ii) has participated and will continue to
participate in the development of and/or usage of inventions, products,
concepts, methods, or technologies which are related to Company’s business; iii)
has been given and will continue to be given specialized training relating to
Company’s products and/or processes; and/or iv) has been given and will continue
to be given access to Company’s customers and other business relationships.
     2. Non-Disclosure of Confidential Information. Employee acknowledges that
Confidential Information is a valuable, special, and unique asset of Company,
Parent and the Affiliates and agrees to the following:
(A) Confidential Information Defined. The term “Confidential Information”
includes, but is not limited to, any and all of Company’s, Parent’s or
Affiliates’ trade secrets, confidential and proprietary information and all
other information and data of Company that is not generally known to the public
or other third parties who could derive economic value from its use or
disclosure. Confidential Information includes, without limitation, the
following: i) marketing, sales, and advertising

 



--------------------------------------------------------------------------------



 



information such as lists of actual or potential customers; customer preference
data; marketing and sales techniques, strategies, efforts, and data;
merchandising systems and plans; confidential customer information including
identification of purchasing personnel, account status, needs and ability to
pay; business plans; product development and delivery schedules; market research
and forecasts; marketing and advertising plans, techniques, and budgets; overall
pricing strategies; the specific advertising programs and strategies utilized,
and the success or lack of success of those programs and strategies; ii)
organizational information such as personnel and salary data; merger,
acquisition and expansion information; information concerning methods of
operation; divestiture information; and competitive information pertaining to
Company’s distributors; iii) financial information such as product costs;
supplier information; overhead costs; profit margins; banking and financing
information; and pricing policy practices; iv) technical information such as
product specifications, compounds, formulas, improvements, discoveries,
developments, designs, inventions, techniques, new products and surgical
training methods; v) information disclosed to Employee as part of a training
process; and vi) information of third parties provided to Employee subject to
non-disclosure restrictions for use in Employee’s business for Company.
Confidential Information also includes any work product created by Employee in
rendering services for Company.
(B) Non-Disclosure of Confidential Information. Employee agrees that Employee
will not disclose, transfer, or use (or seek to induce others to disclose,
transfer, or use) any Confidential Information for any purpose other than i)
disclosure to authorized employees and agents of Company who are bound to
maintain the confidentiality of the Confidential Information; and/or ii) for
authorized purposes during the course of Employee’s employment in furtherance of
Company’s business.
(C) Protection of Confidential Information. Employee will notify Company in
writing of any circumstances which may constitute unauthorized disclosure,
transfer, or use of Confidential Information. Employee will use best efforts to
protect Confidential Information from unauthorized disclosure, transfer, or use.
Employee will implement and abide by all procedures adopted by Company to
prevent unauthorized disclosure, transfer, or use of Confidential Information.
     3. Ownership of Confidential Information and Inventions.
(A) Invention Defined. The term “Invention” includes, but is not limited to
ideas, programs, processes, systems, intellectual property, copyrightable
materials, discoveries, and/or improvements of which Employee conceives alone or
in conjunction with others during Employee’s employment with Company and/or
within six (6) months after Employee’s employment ends which relate to Company’s
present or future business. An Invention is covered by this Agreement regardless
of whether i) Employee conceived of the Invention in the scope of Employee’s
employment; or ii) the Invention is patentable.
(B) Ownership of Confidential Information and Inventions. Confidential
Information and Inventions are solely the property of Company. Employee agrees
that

-2-



--------------------------------------------------------------------------------



 



Employee does not have any rights, title, or interest in any of the Confidential
Information or Inventions. Notwithstanding, Employee may be recognized as the
inventor of an Invention without retaining any other rights associated
therewith.
(C) Disclosure and Assignment of Inventions. Employee will, without royalty or
other consideration- i) inform Company promptly and fully of each Invention in
writing with a detailed description of each Invention; ii) assign, and hereby
does assign, to Company all of Employee’s right, title and interest in and to
each Invention; and iii) execute at Company’s request and expense, any and all
applications, assignments, or other documents relating to any Invention and the
process of obtaining any patents or other protection for any Invention. However,
under those circumstances in which mandatory provisions of law provide that the
Company must pay an amount of money to the Employee in order for the Company to
be acknowledged as the owner of any Confidential Information and/or Inventions,
the Company shall be free to choose whether to pay the relevant applicable
amount to the Employee or not to exercise any rights to be acknowledged as the
owner of any Confidential Information and/or Inventions.
     4. Return of Confidential Information and Company Property. Immediately
upon termination of Employee’s employment with Company, Employee shall return to
Company all of Company’s property relating to Company’s business, including
without limitation all of Company’s property which is in the possession,
custody, or control of Employee such as Confidential Information, documents,
hard copy files, copies of documents and electronic information/files.
     5. Obligations to Other Entities or Persons. Employee warrants that
Employee is not bound by the terms of a confidentiality agreement or any other
legal obligation which would either preclude or limit Employee from disclosing
or using any of Employee’s ideas, inventions, discoveries or other information
or otherwise fulfilling Employee’s obligations to Company. While employed by
Company, Employee shall not disclose or use any Confidential Information
belonging to an entity or other person.
     6. Conflict of Interest and Duty of Loyalty. During Employee’s employment
with Company, Employee shall not engage, directly or indirectly, in any
activity, employment or business venture, whether or not for remuneration, that
is i) competitive with Company’s business; ii) deprives or potentially could
deprive Company of any business opportunity; iii) conflicts or potentially could
conflict with Company’s business interests; or iv) is otherwise detrimental to
Company, including but not limited to preparations to engage in any of the
foregoing activities.
     7. Non-Competition Covenants. Company and Employee acknowledge and agree
that the following non-competition covenants are reasonable and necessary to
protect the legitimate interests of Company, Parent and Affiliates, including,
without limitation, the protection of Confidential Information, and Inventions.
Employee agrees to, and covenants to comply with, each of the following separate
and divisible restrictions:

-3-



--------------------------------------------------------------------------------



 



(A) Definitions.
1. “Competing Product” includes any orthopaedic product, process or service,
trauma product, process or service, including any new product formulation,
product modification, and/or product improvement (a) that resembles or competes
with a device, product, process or service Company, Parent, or Affiliate
researched, developed, manufactured, marketed, distributed, or sold during
Employee’s employment with Company and/or (b) with which the Employee worked in
the course of Employee’s employment with Company and/ or about which the
Employee obtained Confidential Information in the course of the Employee’s
employment with Company.
2. “Competing Organization” is defined as any organization that researches,
develops, manufactures, markets, distributes and/or sells one or more Competing
Products or has plans to research, develop, manufacture, market, distribute,
and/or sell one or more Competing Products.
3. “Same or Similar Capacity” is defined as: i) the same or similar capacity or
function in which the Employee worked for Company at any time during the last
two years of Employee’s employment; and/or ii) any executive or managerial
capacity; and/or iii) any other capacity in which Employee’s knowledge of
Confidential Information and/or Inventions would render Employee’s assistance to
a Competing Organization a competitive advantage, and/or (iv) any consulting
capacity or project worker.
4. “Restricted Geographic Area” is defined as: Italy, France, Switzerland and
Germany.
5. “Non-Competition Period” is defined as eighteen (18) months after the
Employee’s last day of employment with Company.
6. “Customer” is defined as any distributor, health care dealer, hospital,
hospital system, university practitioner, surgeon, dentist, health care
purchasing organization, or surgical group with whom Employee had a business
relationship on behalf of Company during the last two years of Employee’s
employment with Company, and/or any distributor, health care dealer, hospital,
hospital system, university practitioner, surgeon, dentist, health care
purchasing organization, or surgical group with whom Company had a business
relationship during the last two years of Employee’s employment with Company.
7. “Potential Customer” is defined as any entity that Employee identified,
marketed to, and/or held discussions with regarding the research, development,
manufacture, distribution, and/or sale of one or more Competing Products during
the last two years of Employee’s employment with Company, and/or any entity that
Company identified, marketed to, and/or held discussions with regarding the
research, development, manufacture, distribution, and/or sale of one or more
Competing Products during the last two years of Employee’s employment with
Company.

-4-



--------------------------------------------------------------------------------



 



(B) Restrictive Covenants. During the Non-Competition Period, Employee agrees to
be bound by each of the following independent and divisible restrictions:
1. Employee will not seek or obtain employment, work for, consult with, or lend
assistance to any Competing Organization in a Same or Similar Capacity in or for
the Restricted Geographic Area.
2. Employee will not seek or obtain employment, work for, consult with, or lend
assistance to any Competing Organization in a Same or Similar Capacity or in any
capacity in or for the Restricted Geographic Area if it is likely that as part
of such capacity, Employee would inevitably use and/or disclose any of Company’s
Confidential Information and/or Inventions.
3. Employee will not provide, sell, market, or endeavor to provide, sell, or
market one or more Competing Products to any Customer, or otherwise solicit or
communicate about any Competing Products in a competitive capacity or for a
competitive purpose with any Customer in or for the Restricted Geographic Area.
4. Employee will not provide, sell, market, or endeavor to provide, sell, or
market one or more Competing Products to any Potential Customer, or otherwise
solicit or communicate about any Competing Products in a competitive capacity or
for a competitive purpose with any Potential Customer in or for the Restricted
Geographic Area.
5. Employee will not adversely interfere with past, present, or prospective
business relationships between Company and any of its Customers, Potential
Customers, suppliers, distributors, agents, sales representatives, employees,
independent contractors, or other persons or entities with which Company, Parent
and/or Affiliates deal.
6. Employee will not employ, engage in personal service or favor (whether or not
compensated), solicit for employment, advise or recommend to any other person or
entity that such person or entity employ, or solicit for employment, any
individual now or hereafter employed by Company, or otherwise induce or entice
any such employee to leave Employee’s employment with Company to work for,
consult with, or lend assistance to any Competing Organization.
7. Employee agrees that the divisible covenants contained in this Agreement
prohibit Employee from engaging in the restricted activities directly or
indirectly, whether on Employee’s behalf or on behalf of or for the benefit of
any other person or entity, including for Employee’s benefit, and that all of
the covenants restrict him from engaging in activities for a competitive
purpose.

-5-



--------------------------------------------------------------------------------



 



8. The performance of an activity that, if carried out by Employee, would be
restricted and prohibited by this Agreement, shall be restricted and prohibited
even if carried out through a fiduciary nominee –including spouse and relatives,
a trust, a legal entity or otherwise in an indirect way.
(C) Compensation. As compensation for the undertakings under this Section 7,
Company shall pay Employee a gross amount equal to 60% (sixty percent) of the
Employee’s last gross fixed base compensation during the 365 (working and
non-working) days preceding the effective date of termination. Any benefit or
variable compensation in addition to the fixed compensation shall not be taken
into account. The total gross amount, determined as specified in this Section,
shall be the compensation for the undertakings during the entire
“Non-Competition Period” (i.e., 18 months).
The relevant amount shall be paid in three equal installments, as follows:
(i) the first installment shall be paid no later than 30 days after the end of
the employment relationship between Company and Employee; (ii) the second
installment shall be paid no later than 30 days after the end of the 9th month
after the end of the employment relationship between Company and Employee; (iii)
the third installment shall be paid no later than 30 days after the end of the
Non-Competition Period.
(D) For the avoidance of doubts, Company and Employee acknowledge that any
limitations on the Employee, set forth by provisions of law or deriving by other
contractual obligations and possibly identical or similar to those provided for
by the Restrictive Covenants under Section 7 (B), shall continue to be
applicable according to their respective terms.
It is understood that nothing provided in this Section 7 (D) shall exclude or
limit the rights of the Company and, respectively, of the Employee, to terminate
the employment agreement between themselves, in accordance with the law and
applicable contractual provisions.
     8. Reasonableness of Terms. Employee acknowledges and agrees that the
restrictive covenants contained in this Agreement are reasonably necessary to
protect Company’s, Parent’s and Affiliates’ legitimate interests in Confidential
Information, Inventions, and goodwill. Additionally, Employee acknowledges and
agrees that the restrictive covenants are reasonable in all respects, including,
but not limited to, temporal duration, scope of prohibited activities and
geographic area. Employee further acknowledges and agrees that the restrictive
covenants set forth in this Agreement will not pose any hardship on Employee and
that Employee will reasonably be able to earn an equivalent livelihood without
violating any provision of this Agreement.
     9. Non disparagement. Employee agrees to refrain from making any
disparaging or derogatory statements about Company, its products, Parent and any
of the Affiliates, together with their past, present and future officers,
directors, employees, attorneys and agents. Disparaging or derogatory statements
include, but are not limited to, negative statements regarding Company’s
business and other practices.

-6-



--------------------------------------------------------------------------------



 



     10. Severability, Modification of Restrictions. The covenants and
restrictions in this Agreement are separate and divisible, and to the extent any
clause, portion or section of this Agreement is determined to be unenforceable
or invalid for any reason, Company and Employee acknowledge and agree that such
unenforceability or invalidity shall not affect the enforceability or validity
of the remainder of the Agreement. If any particular covenant, provision or
clause of this Agreement is determined to be unreasonable or unenforceable for
any reason, including, without limitation, the temporal duration, scope of
prohibited activity, and/or geographic area covered by any non-competition,
non-solicitation, non-disparagement or non-disclosure covenant, provision or
clause, Company and Employee acknowledge and agree that such covenant, provision
or clause shall automatically be deemed reformed such that the contested
covenant, provision or clause will have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
reformed to whatever extent would be reasonable and enforceable under applicable
law. The parties agree that any court interpreting the provisions of this
Agreement shall have the authority, if necessary, to reform any such provision
to make it enforceable under applicable law.
     11. Remedies. Employee acknowledges that a breach or threatened breach by
Employee of this Agreement will give rise to irreparable injury to Company.
Accordingly, Employee agrees that Company shall under those circumstances, be
entitled to obtain a Court’s order for specific performance, as well as adequate
injunctive relief (“provvedimento cautelare”) or any other adequate judicial
measure, to immediately stop such breach or threatened breach. Employee
acknowledges also that this Agreement would by itself constitute sufficient and
final Court evidence of the requirements necessary in order to obtain any of the
above judicial measures, except for summary evidence concerning the carrying out
of competing activity by Employee, and in addition to any other legal remedies
which may be available. In addition to all other relief to which it shall be
entitled, Company shall be entitled to cease all payments to which Employee
would otherwise be entitled under Section 7 (C) hereto; continue to enforce this
Agreement; recover from Employee all payments made under Section 7 (C), and
recover from Employee all litigation costs and attorneys’ fees incurred by
Company in any action or proceeding relating to this Agreement in which Company
prevails, including, but not limited to, any action or proceeding in which
Company seeks enforcement of this Agreement or seeks relief from Employee’s
violation of this Agreement.
Employee also agrees that for any breach of this Agreement, including, but not
limited to, any breach of the provisions set forth by Sections 2 (B), 2 (C), 3
(C), 4, 5, 6, 7, 9 or 17, Employee shall pay to Company, by way of liquidated
damages, an amount equal to 50% (fifty percent) of Employee’s last gross fixed
base compensation during the 365 (working and non-working) days preceding the
effective date of termination. In any event the Company may seek further
damages, if any.
     12. Survival of Obligations. Employee acknowledges and agrees that
Employee’s obligations under this Agreement, including, without limitation,
Employee’s non-disclosure and non-competition obligations, shall survive the
termination of Employee’s employment with Company, whether or not such
termination is with or without cause or whether or not it is voluntary or
involuntary. Employee further acknowledges and agrees that Employee’s
nondisclosure, non-disparagement, non-solicitation and non-competition covenants
set forth in Sections 2, 7 and 9 of this Agreement shall be construed as
independent covenants and that no breach of any contractual

-7-



--------------------------------------------------------------------------------



 



or legal duty by Company shall be held sufficient to excuse or terminate the
Employee’s obligations under Sections 2, 7 and 9 of this Agreement or to
preclude Company from obtaining injunctive relief or other remedies for
Employee’s violation or threatened violation of such covenants.
     13. Successors and Assigns. Company shall have the right to assign this
Agreement, and, accordingly, this Agreement shall inure to the benefit of, and
may be enforced by, any and all successors and assigns of Company, including
without limitation by asset assignment, stock sale, merger, consolidation or
other corporate reorganization, and shall be binding on Employee, Employee’s
executors, administrators, personal representatives or other successors in
interest. The services to be provided by Employee to Company are personal to the
Employee, and Employee shall not have the right to assign Employee’s duties
under this Agreement.
     14. Modification. This Agreement may not be amended, supplemented, or
modified except by a written document signed by both Employee and a duly
authorized officer of Company.
     15. Waiver. The failure of Company to insist in any one or more instances
upon performance of any of the provisions of this Agreement or to pursue its
rights hereunder shall not be construed as a waiver of any such provisions or
the relinquishment of any such rights.
     16. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but both of which when taken together will
constitute one and the same agreement.
     17. Duty to Provide Information. Throughout the duration of this Agreement
and of the Non-Competition Period, in order to allow the Company to verify
Employee’s compliance with all the obligations provided for herein, Employee
shall provide Company with a written description of Employee’s anticipated
employments, business ventures, other activities, whether or not of a
professional/business nature, such description to include, without limitation,
an assurance satisfactory to Company that Employee’s activity is not in breach
of this Agreement. Moreover the Employee undertakes to answer promptly and
exhaustively, including after the end of the Non-Competition Period, to all
requests of information that the Company may ask him in connection with the
employments, business ventures, other activities, whether or not of a
professional/business nature, that the Employee performs or is going to perform,
throughout the duration of this Agreement and of the Non-Competition Period; the
Employee also undertakes to provide to the Company, including after the end of
the Non-Competition Period, a copy of the documents, if any, concerning any and
all such employments, business ventures and other activities. All said requests
of information and of documents by the Company shall be limited to what is
necessary in order to verify the Employee’s compliance with all the obligations
provided for in this Agreement.
Throughout the duration of this Agreement and of the Non-Competition Period, the
Employee undertakes to inform any future employers, principals, contractual
parties, administrative bodies of the entities of which the Employee may become
a director or a shareholder, about the restrictions and the obligations deriving
to the Employee by this Agreement, before undertaking any obligation or,
depending on cases, before acquiring any interest in it.
     18. Entire Agreement; Date of Effect. This Agreement, including Recitals,
constitutes the entire agreement of the parties with respect to the subjects
specifically addressed herein, and is

-8-



--------------------------------------------------------------------------------



 




effective as of its last date of signature by the Parties. This Agreement
supersedes any prior agreements, understandings, or representations, oral or
written, on the subjects addressed herein. Notwithstanding the foregoing, to the
extent the employee has an existing non-competition, confidentiality, and/or
non-solicitation agreement in favor of Company and has breached or violated the
terms thereof, Company may continue to enforce its rights and remedies under and
pursuant to such existing agreement.
     Employee’s signature below indicates that Employee has read the entire
Agreement, Employee understands what Employee is signing, and is signing it
voluntarily. Employee agrees that Company advised Employee to consult with an
attorney prior to signing the Agreement.
“Company”
Zimmer S.r.l.

                By:   /s/ ENZO FRACASSO       Enzo Fracasso      Director     

         
Milan 
  March 22, 2006       Place   Date

         
 
       
 
        “Employee”
    /s/ BRUNO A. MELZI     Bruno A. Melzi    Chairman, Europe, Middle East and
Africa     

         
Milan 
  March 22, 2006       Place   Date

I declare that I specifically approve the following clauses:
2 (B) Non-Disclosure of Confidential Information (Employee shall not disclose,
transfer or use Confidential Information or induce others to do so); 3 (A)
(Inventions include those conceived within six months after employment ends and
those conceived outside the scope of the employment); 3 (B) (Employee agrees not
to have rights on any Confidential Information and Inventions); 3 (C) (Employee
assigns to Company all of Employee’s right, title and interest in each Invention
and accepts to sign documents requested by Company); 6 Conflict of Interest and
Duty of Loyalty (limitation of Employee’s activities during employment); 7 (B)
Restrictive Covenants (restrictions to Employee’s activities) at paragraphs: 1
(prohibition of employment and activities for Competing Organizations in a Same
or Similar Capacity); 2 (prohibition of employment and activities for Competing
Organizations in any capacity); 3

-9-



--------------------------------------------------------------------------------



 



(prohibition of activities regarding Competing Products and towards Customers);
4 (prohibition of activities towards Potential Customers); 5 (prohibition of
interference with Company’s relationships with third parties); 6 (prohibition of
offers, dealings and activities with Company’s employees); 7 (restrictions and
prohibitions are both direct and indirect and restrict Employees from activities
with a competitive purpose); 10 Severability, Modification of Restrictions
(unenforceability and invalidity of any provision shall not affect the remainder
of the Agreement and shall automatically be deemed reformed and any court shall
have the authority to reform any such provision); 11 Remedies (Company’s right
to obtain order for specific performance and injunctive relief), (liquidated
damages); 12 Survival of Obligations (Employee’s obligations under this
Agreement shall survive the termination of Employee’s employment with Company,
shall be construed as independent covenants and no breach of any duty by Company
shall be held sufficient to excuse or terminate the Employee’s obligations); 13
Successors and Assigns (Company shall have the right to assign this Agreement;
Employee shall not have the right to assign Employee’s duties under this
Agreement); 15 No Waiver (failure of Company to require performance or to pursue
its rights shall not be construed as a waiver); 17 Duty to provide information
(Employee’s obligation to provide information to the Company about Employee’s
activities); (Employee’s obligation to provide information and documents
requested by Company in order to verify compliance with this Agreement)

         
 
       
 
            /s/ BRUNO A. MELZI     Bruno A. Melzi     

         
Milan 
  March 22, 2006       Place   Date

-10-